            Case 20-12737-KBO   Doc 14-4   Filed 11/02/20   Page 1 of 3




                                   Exhibit C

                            (Organizational Chart)




EAST\175327875
                                              Case 20-12737-KBO               Doc 14-4   Filed 11/02/20    Page 2 of 3




   Map Legend


            Map Keys:
                      Guarantor, Grantor, and Pledger (All, BTL, BTL)                Subsidiary Levels according to Color-Fills:

                      Borrower and Grantor (All, BTL)                                                            The Trust

                      Guarantor and Grantor (All, BTL)
                                                                                                             Subsidiary Level 1
                      Borrower, Guarantor, Grantor, and Pledgor (All, All, BTL,
                      BTL)                                                                                   Subsidiary Level 2
                      Borrower, Grantor, and Pledgor (All, BTL, BTL)
                                                                                                             Subsidiary Level 3
                      Guarantor (All or Unsecured, defined in chart)

                                                                                                             Subsidiary Level 4
                   7YTL - Seven-Year Term Loan
                   18CA - 2018 Credit Agreement
                   BTL - Aug. 2020 Bridge TL                                                                 Subsidiary Level 5
                   Unsecured - 7YTL and 18CA
                   All - All of the above 3 facilities (7YTL, 18CA and BTL)




www.dlapiper.com                                                                                                                   1
                                                                                                           Case 20-12737-KBO                                   Doc 14-4                      Filed 11/02/20                           Page 3 of 3




                                                                                                                                                             Pennsylvania Real Estate Investment Trust
                                                                                                                                                                               (PA)

                                                                                                                                                                                        97.50%
                                                                                                                                                                                        LP

                                                                                                                                                                           PREIT Associates, L.P.
                                                                                                                                                                                   (DE)




   PR Cherry Hill                   PR Financing II                                                            PR AEKI Plymouth                    PR JK LLC                                                                          PR Valley View                   PR Gainesville LLC                                                            Plymouth Ground
                                                                           PR Valley, LLC                                                                                                                                                                                                                     PR GV LLC
   Office GP, LLC                        LLC                                                                        LLC                              (DE)                                                                             Anchor-M, LLC                          (DE)                                                                     Associates LLC
                                                                               (DE)                                                                                                                                                                                                                              (DE)
        (DE)                            (DE)                                                                        (NJ)                                                                                                                  (DE)                                                                                                             (PA)
                                                                                                                                                                                                                                                                                                                       0.10%                                     0.10%
                                                                                      0.50%                                                                                                                                                                                                                                                                        GP
                                                                                                                                                                                                                                                                                                                         GP
    0.10%                                                                               GP                                 0.10%      99.90%                                                                                                     0.01%
                                                                                                                                                          99.99%                                                                                                                                                                                     Plymouth Ground
      GP                             99.99%                                                                                  GP                                                                                                                    GP                                                                                      99.90%
                                                                          PR Valley Limited                                             LP                                                                                                                                                       99.90%           PR GV LP
   Bala Cynwyd                       PR Financing I
                                                                                                  99.50%                                         PR Jacksonville          0.01%                                                                                                                                                              LP       Associates, LP
                                                          0.01%             Partnership             LP
                                                                                                              PR AEKI Plymouth,                                                                                                   PR Valley View Anchor-M                                          LP               (DE)
  Associates, L.P.
                        99.90%
                                         LLC                                                                                                          LLC                                                             99.99%                                                                                                                              (PA)
                          LP                                                   (PA)                                 L.P.                                                                                                            Limited Partnership
       (PA)                              (DE)                                                                       (PA)                              (DE)                                                              LP
                                                                                                                                                                                                                                            (PA)                                                                         99.90%
                                              0.50%                                                                                                       0.50%                                                                                                                                                            LP
                                                GP                                                                                                          GP
                                                                                                                                                                                                                                                                                                             PR Gainesville
                                     PR Financing                                                                                                 PR Jacksonville                                                                                                                      0.10%
                        All                                                                                                                                                                                                                                                              GP
                                                                                                                                                                                                                                                                                                           Limited Partnership
                                  Limited Partnership                                                                                           Limited Partnership
                                                                                                                                                                           99.50%
                                                            99.50%
                                                                                                                                                                             LP                                                                                                                                   (DE)
                                         (DE)                 LP                                                                                       (PA)



                                                                                      PR Prince George's              PR Plymouth                       PR Valley                                                                                                                                                                          PR Exton Outparcel
                                   PR CC II LLC                                                                                                                                                                                                          PR Plymouth                           PR Exton LLC
                                                                                          Plaza LLC                  Anchor-M, LLC                    Anchor-M, LLC                                              PR TP LLC                                                                                                                     GP, LLC
                                      (DE)                                                                                                                (DE)                                                                                           Meeting LLC                               (PA)                                           (DE)
                                                                                             (DE)                        (DE)                                                                                      (DE)                                     (PA)
                        99.99%                         99.99%                                                               0.10%                                 0.01%
                                                                                                                                                                                                                         0.10%                                  0.10%
                                                                                                                              GP                                    GP        99.99%                                                                                                                      0.10%                                        0.10%
                                                                                                                                                                                                                           GP           99.90%                    GP                                                              99.90%
             PR Capital City                                                                                                                                                    LP                                                                                                                          GP                                           GP
                                                      PR CC I LLC                     PR Hyattsville LLC                                           PR Valley Anchor-M                                 99.90%                              LP                                      99.90%                                            LP
                 LLC                                                                                                  PR Plymouth      99.90%                                                                                                      PR Plymouth Meeting                                                                     PR Exton Outparcel
                                                         (DE)                               (DE)                                                   Limited Partnership                                  LP           PR TP LP                                                       LP      PR Exton Limited
                 (DE)                                                                                                Anchor-M, L.P.      LP                                                                                                         Limited Partnership                                                                       Holdings, LP
                                                                                                                                                          (PA)                                                         (DE)                                                                   Partnership
                                                                                                                         (DE)                                                                                                                              (PA)                                                                                   (PA)
                                                                                                                                                                                                                                                                                                 (PA)
                        0.50%                                   0.01%
                          GP                                      GP    99.99%
                                                                          LP                                                                                                                                                                                                                     XGP LLC
              PR Capital City                                                         PR Moorestown                                                                                                                                                                                                                                                 99.90%
 99.50%                                               PR CC Limited                                                                                                                                                                  PR PM PC                                                      (DE)
            Limited Partnership                                                           LLC                                                                                                                                                                                                                                                         LP
   LP                                                  Partnership                                                                                                                                                                 Associates LLC                                                                                                                   0.10%
                   (PA)                                                                   (PA)                                                                                                                                                                                                                                             PR Exton Outparcel
                                                          (PA)                                                                                                                                                                          (DE)                                                          1.00%                                                           GP
                                                                                                                                                                                                                                                                                                        GP                                 Limited Partnership
                                                                                                0.10%                                                                                                                                            0.10%
                                                                                                                                                                                                                                                                                            PR Exton Square                                       (PA)
                                                                                                  GP                                                                                                                                               GP                                                                 99.00%
                                                                                                                                                                                                                      99.90%                                                                 Property L.P.              LP
                                                                                       PR Moorestown                                                                                                                    LP
                                                                                                                                                                                                                                     PR PM PC                                                    (DE)
                                                                                                            99.90%                                                                                                                  Associates LP
                                                                                     Limited Partnership
                                                                                                              LP
                                                                                            (PA)                                                                                                                                        (DE)
                                                                                                                                                                                                                                           99.90%
                                                                                                                                                                                                                                             LP
                                                                                                                                                                                                                                                            0.10%
                                                                                   Moorestown Mall LLC
                                                                                                                                                                                                                                 PR Plymouth Meeting          GP
                                                                                          (DE)
                                                                                                                                                                                                                                  Associates PC LP
    PR Monroe Old Trail                                                                                                                                                                                                                 (PA)
                                         PR Monroe Old
       Holdings LLC
                                           Trail LLC
           (DE)
                                             (DE)
99.90%          0.10%
  LP              GP
    PR Monroe Old Trail                                                          PR Sunrise Outparcel                 PREIT-RUBIN, Inc.                                                                                        PR Fin Delaware,              PR Valley                 PR Swedes                                                       PR Moorestown
                                                                                                                                                                                                                                                                                                                       PR Magnolia LLC
       Holdings LP                                                                     2, LLC                               (PA)                                                                                                     LLC                   Anchor-S, LLC               Square, LLC                                                     Anchor-M, LLC
                                                                                                                                                                                                                                                                                                                            (DE)
          (PN)                                                                           (NJ)                                                                                                       PR Cumberland                    (DE)                      (MD)                       (DE)                                                             (NJ)
              99.90%                                                                                                                                                                                 Outparcel LLC
                LP                                                                                                                                                                                       (NJ)
                                 0.10%                                            PR Valley Solar LLC                                                                                                                                                      PR Woodland                PR Moorestown                   PR Springfield Town           PR Valley View OP-
    PR Monroe Old Trail            GP                                                                                                                                                                                            PR BVM LLC
                                                                                         (DE)                                                                                                                                                              Anchor-S, LLC             Anchor-L&T, LLC                      Center LLC                 DSG/CEC, LLC
    Limited Partnership                                                                                                                                                                                                             (PA)
                                                                                                                                                                                                                                                               (DE)                       (NJ)                               (DE)                          (DE)
           (PA)
                                                                                 PREIT-RUBIN OP, Inc
                              Unsecured                                                 (PA)
                                                                                                                                                                                                                                                                                                                                                                         2
